Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 6-12 are pending and examined herein.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the relative seals of claim 8
the auxiliary device of claim 9 
the tube bundles extending partially inside the volume of claim 9
the lower edge of the outlet window remains below the free surface of the primary fluid in the cold collector also in an event of lowering of a level of the free surface following leakage of primary fluid from the reactor vessel and filling of the interspace of claim 10

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “constitute overall a structure in the shape of an upturned glass that delimits a volume raised with respect to the free surface of the primary fluid in the cold collector.” The specification, however, does not adequately disclose how the structure delimits a volume with respect to the free surface of the primary fluid. In fact, the specification appears 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "compact" in claim 6 is a relative term which renders the claim indefinite.  The term "compact" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no clear indication as to how one of ordinary  
Regarding claim 8, the claim is a giant run on sentence with too many commas. The entire structural meaning is unclear as it is not defined between recited parts. For example, what is “with relative seals” referring to? The flange? An upper portion of the external shell? A closing plate? Moreover, what is “located above the outlet window” referring to? An upper portion of the external shell or a closing plate? If “located above the outlet window” were deleted, it is unclear how the claim would be interpreted differently. The examiner suggests applicant re-format the claim so it is not a giant run-on sentence. 
Claim 8 is further indefinite as the structural relationship (if any) between the upper portion of the external shell, a closing plate, a flange, and relative seals which constitute overall a structure is entirely unclear. What is the relationship between the upper portion of the external shell and a closing plate? A flange? What is the relationship between a closing plate and a flange supporting the circulation pump? What is the relationship of the relative seals? Relative seals of what? The closing plate? The flange? An upper portion of the shell? It is further unclear how the upper portion of the external shell, a closing plate, a flange, and relative seals constitute an overall structure. How do the structures constitute an overall structure? 
Claim 8 recites the phrase “a closing plate of the at least one compact heat exchanger and a flange supporting the circulation pump.” It is unclear whether the phrase is interpreted as (1) a closing plate supports the circulation pump, (2) a flange supports the circulation pump, or (3) a closing plate and a flange support the circulation pump. 

The phrase “in the shape of an upturned glass” further renders claim 8 indefinite. It is entirely unclear what the shape of an “upturned glass” is. Is this referring to a drinking glass? Or something entirely different? If so, a glass/cup can have multiple designs depending on the utility of the glass like, for example, a coffee glass, a beer glass or a wine glass and can also be, for example, cylindrical, triangular or rectangular shaped. It is also entirely unclear how a drinking glass can define a shape of multiple nuclear reactor components. 
The term "upturned" in claim 8 is a relative term which renders the claim indefinite.  The term "upturned" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no clear indication as to how one would determine what is considered an “upturned glass” versus not upturned. It is unclear as there is no frame of reference introduced. Is it “upturned” with respect to the bottom of the reactor? The top? If the glass, for example, has a cylindrical shape, it is unclear what would be considered “upturned” versus right-side as the structure would appear to have the same configuration.  
Claim 8 recites the phrase “delimits a volume raised with respect to the free surface of the primary fluid in the cold collector” which is unclear. The claim terminology “delimits a volume raised” does not clearly define the structure and it is unclear whether the phrase refers to a structural limitation, merely an arrangement or describes an active method step of the 
Claim 9 recites the phrase “supplied with the primary fluid by an underpressure, obtained by an auxiliary device, of a cover gas contained in the volume with respect to a cover gas in the reactor vessel” which renders the claim indefinite. It is unclear what an underpressure of a cover gas is. Is it a high pressure gas? It’s further unclear how the underpressure gas supplies the tube bundle with primary fluid. The auxiliary device, as shown as a box in Fig. 2, supplies the volume at the top of the heat exchanger with a gas and the primary fluid enters the heat exchanger through the inlet at the bottom. How does the upper volume communicate with the inlet of the heat exchanger to supply primary fluid? Moreover, “a cover gas contained in the volume with respect to a cover gas in the reactor vessel” is unclear. Are there two separate cover gases? Is one cover gas at a higher pressure than the other cover gas? This is further confused by the fact that, as shown in Fig. 2, the heat exchanger is part of the reactor vessel. This limitation is entirely unclear. 
Regarding claim 10, the limitation “also in an event of lowering of a level of the free surface following leakage of primary fluid from the reactor vessel and filling of the interspace” renders the claim indefinite. The claim terminology “also in the event of a lowering” and “filling of the interspace” do not clearly define the structure and it is unclear whether the phrases refer to a structural limitation, merely a capability or describes an active method step of the overall 
Claim 10 recites the limitation “wherein a lower edge of the outlet window remains below the free surface of the primary fluid in the cold collector” which appears to contradict claim 1 which recites “the at least one compact exchanger having circumferential outlet window at a free surface.” How can the free surface of primary fluid be both below the outlet window and at the outlet window?
Claim 10 is further indefinite as the relationship between the free surface of the primary fluid in the cold collector, leakage of primary fluid from the reactor vessel and filling an interspace is unclear. It is unclear how leakage of primary fluid from the reactor vessel results in the lowering of the free surface level of the primary fluid in the cold collector. For example if the separation structure, which is part of the reactor vessel, breaks it would result in the leakage of primary fluid from the hot collector to the cold collector. The level of the free surface in the cold collector, following the leakage, would increase as the amount of primary fluid in the cold collector is increased which appears to contradict the claimed limitation. Would the increase in the amount of fluid in the cold collector fill the interspace, thereby resulting in lowering of the free surface? Or is filling of the interspace referring to something entirely different? 
Any claim not specifically addressed above is also rejected due to dependency on a rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 6, 7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berniolles et al US 4101377.
Regarding claim 6, Berniolles discloses a nuclear reactor (Fig. 1: 1), comprising: a reactor vessel (2) that houses a hot collector (structure defined by 17) above a core (Col 4 ln 45-46 “collect the hot liquid metal as this latter is discharged from the upper end of the reactor core”) 
Regarding claim 7, Berniolles discloses all the elements of claim 6 and further discloses wherein the outlet window (Fig. 2: space between 33 and 35) of the at least one compact heat exchanger (12) is provided on an external shell (29) of the at least one compact heat exchanger (12) and is positioned at an intermediate portion (window defined by 33 is between the bottom and the top of the tube bundle) of a tube bundle (34) of the at least one compact heat exchanger (12).
Regarding claim 10, Berniolles discloses all the elements of claim 6 and further discloses an interspace (space formed between 2 and 8) between the reactor vessel (2) and a safety vessel (8); wherein a lower edge of the outlet window (space between 33 and 35) remains below the free surface of the primary fluid in the cold collector (lower edge of window near 35 is below the free surface of the primary fluid) also in an event of lowering of a level of the free surface following leakage of primary fluid from the reactor vessel and filling of the interspace (it appears that also in the event of a leakage from the reactor vessel, the interspace of the safety 
Regarding claim 11, Berniolles discloses all the elements of claim 6 and further discloses wherein the nuclear reactor is configured as a liquid metal cooled reactor (Col 1 ln 9-10 “a liquid metal coolant). 
Claim(s) 6-8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cinotti EP 2238598. 
Regarding claim 6, Cinotti discloses a nuclear reactor (Fig. 1), comprising: a reactor vessel (2) that houses a hot collector (6) above a core (6 is above core 4) and a cold collector (7) surrounding the hot collector (7 surrounds 6), separated by a separation structure (5) and in which a primary fluid (8) circulates for cooling the core ([0014] “primary fluid 8 circulates for cooling the core 4”); and at least one compact heat exchanger (11) configured for supply from a bottom with the primary fluid coming from the hot collector (primary fluid 8 from hot collect 6 enters through the bottom of 11, represented by arrows) , the at least one compact exchanger (11)  having a circumferential outlet window (holes 23) at a free surface (94) of the primary fluid in the cold collector ([0052] “primary fluid… will be released through the holes 23… hence in the proximity of the free surface 94 of the primary fluid in the cold header 7”)
Regarding claim 7, Cinotti discloses all the elements of claim 6 and further discloses wherein the outlet window (23) of the at least one compact heat exchanger (11) is provided on an external shell (Fig. 2: 22) of the at least one compact heat exchanger (11) and is positioned at an intermediate portion (holes 23 of external shell 22 are located between the top and bottom of a 40) of a tube bundle (40) of the at least one compact heat exchanger (11).
Regarding claim 8, Cinotti discloses all the elements of claim 6 and further discloses wherein the at least one compact heat exchanger (11) houses internally a circulation pump (16); and an upper portion of the external shell (22 has an upper portion), located above the outlet window (top portion of 22 located above holes 23) , a closing plate (26) of the at least one compact heat exchanger (11) and a flange supporting the circulation pump (top of 16 appears to have a flanged connection), with relative seals ([0030] “The sections 33, 42 traverse the top plate 26 [to which they are seal-connected , for example, via brazing]”), constitute overall a structure (13, 16, 26) in the shape of an upturned glass (the overall structure has a rectangular shape) that delimits a volume raised with respect to the free surface of the primary fluid in the cold collector (structure is inserted into the cold collector decreasing the total volume of the free surface of the primary fluid). 
Regarding claim 11, Cinotti discloses all the elements of claim 6 and further discloses wherein the nuclear reactor is configured as a liquid metal cooled reactor ([0001] “liquid-metal-cooled nuclear reactor”). 
Regarding claim 12, Cinotti discloses all the elements of claim 6 and further discloses wherein the at least one compact heat exchanger (11) includes a steam generator ([0015] “the heat exchangers 11 are steam generators”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berniolles et al US 4101377, in view of Cinotti EP 2238598.
Regarding claim 8, Berniolles discloses all the elements of claim 7 and further discloses an upper portion of the external shell (29 has an upper portion), located above the outlet window (a portion of 29 is above window 33), a closing plate (36) of the at least one compact heat exchanger (12). Berniolles does not explicitly disclose the compact heat exchanger houses internally a circulation pump. 
Cinotti, however, does this this. Cinotti is in the nuclear art area (See title) and teaches: a compact heat exchanger (Fig 2: 11) houses internally a circulation pump (16); and a closing plate (26) of the at least one compact heat exchanger (13) and a flange (top of 16 appears to have a flanged connection) supporting the circulation pump (it appears closing plate 26 supports pump 16), with relative seals ([0030] “The sections 33, 42 traverse the top plate 26 [to which they are seal-connected , for example, via brazing]”), constitute overall a structure (13, 16, 26) in the shape of an upturned glass (the overall structure has a rectangular shape) that delimits a volume raised with respect to the free surface of the primary fluid in the cold 
The combination of the circulation pump of Cinotti with the reactor of Berniolles would have produced a nuclear reactor with a compact heat exchanger that internally houses a circulation pump and an overall structure which delimits the volume of the primary fluid in the cold collector, i.e., Applicant’s claimed invention. 
This combination would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention, as it produces no unexpected results. In view of the prior art teachings of Berniolles, a person of ordinary skill in the art would have predicted that combining Cinotti’s circulation pump with Berniolles would have produced Applicant’s claimed invention. The skilled person’s motivation for the combination would have been the expectation of controlling the flow of primary fluid through the heat exchanger. This is further motivated by Berniolles which discloses, in regards to the invention, that “these arrangements in no way imply any basic assumptions of the arrangements of the pumps” (Col 3 ln 42-45) and “heat exchangers of large diameter are employed and especially annular heat exchangers which can be equipped in each case with a pump placed within the interior” (Col 3 ln 35-40). 
Regarding claim 12, Berniolles discloses all the elements of claim 6, but does not explicitly disclose the heat exchangers are steam generators. Cinotti, however, teaches the at least one compact heat exchanger (11) includes a steam generator ([0015] “the heat exchangers 11 are steam generators”). A skilled artisan would recognize, which is known in the art, that steam generators are a type of heat exchanger. Accordingly, it would have been obvious before the effective filling of the claimed invention to modify the system of Berniolles . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berniolles et al US 4101377, in view of Cinotti EP 2238598 and in further view of Muller US 3793143.
Regarding claim 9, the above-described combination of Berniolles and Cinotti teach all the elements of claim 8. Berniolles further discloses wherein the tube bundle (34) of the at least one compact heat exchanger (12) extends partially inside the volume (the heat exchanger which contains the tube bundle extends inside the volume of the cold collector). While Berniolles discloses an inert gas blanket (27) and Cinotti teaches a cover gas is present above the primary fluid ([0015]) to improve the natural circulation ([0052]) neither explicitly mention an auxiliary device. 
Muller, however, does teach this. Muller is in the nuclear art (see title) and teaches: a compact heat exchanger (Fig. 1: “IHX [intermediate heat exchanger]”) which is supplied with the primary fluid by an underpressure (Col 5 ln 41-45 “The cover gas pressure in the intermediate heat exchanger is increased to such a level that the coolant level in the transverse duct between the outer space of the coaxial tubes and the shell of the intermediate heat exchanger decreases below the overflow edge 8”), obtained by an auxiliary device (11), of a cover gas contained in the volume with respect to a cover gas in the reactor vessel (Col. 4 ln 18-19 “the higher cover gas pressure in the component tank CP [with respect to the reactor vessel RP]”). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Berniolles-Cinotti reactor system with auxiliary device of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub 20020075983. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408) 918-7563.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646